Citation Nr: 0631450	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  01-00 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability, to include paranoid schizophrenia.

2.  Entitlement to service connection for arthritis of the 
low back.

3.  Entitlement to service connection for post-traumatic 
stress disorder.

4.  Entitlement to service connection for arthritis of the 
left knee.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1967.

The issues presently on appeal were the subject of an earlier 
decision of the Board of Veterans' Appeals (Board).  In a 
November 2005 decision, the Board denied reopening a claim of 
entitlement to service connection for a psychiatric 
disability, to include schizophrenia.  The Board also denied 
entitlement to a TDIU, and claims of entitlement to service 
connection for PTSD and arthritis of the left knee.  The 
Board also reopened and denied a claim of entitlement to 
service connection for arthritis of the low back.  

The veteran subsequently appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
this case was pending at the Court, the appellant's attorney 
and the VA Office of the General Counsel filed a joint motion 
to vacate that portion of the November 2005 decision that 
denied these claims, and to remand these issues for 
readjudication.  It was requested that the veteran's appeal 
as to other issues addressed in the November 2005 decision be 
dismissed.

In a July 2006 Order, the Court granted the joint motion, 
vacated the Board's November 2005 decision as to these 
issues, and remanded the claims to the Board for 
readjudication and/or further development.  The veteran's 
appeal as to the remaining issues was dismissed.

The claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia, is being 
reopened, and REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The remaining issues on 
appeal are also being REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  In an unappealed October 1995 rating decision, the RO 
denied the veteran's claim for service connection for a 
psychiatric disorder.

2.  The additional evidence received since the final October 
1995 rating decision was not previously submitted, relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

The evidence submitted since the RO's October 1995 rating 
decision is new and material; thus, the claim of service 
connection for a psychiatric disorder, to include 
schizophrenia, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. § 20.1103 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The Board believes that the evidence has been developed to 
the extent necessary to adjudicate the issue of whether new 
and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia.

As will be discussed in greater detail below, the Board finds 
that new and material evidence has been submitted, and that 
the claim should be reopened.  The Board further finds that 
additional evidentiary development is necessary before this 
claim can be adjudicated on the merits.  This development 
will be discussed in greater detail in the REMAND portion of 
this document.

As noted in the Introduction, the remaining issues on appeal 
will also be discussed in the REMAND portion of this 
document.

II.  Whether new and material evidence has been received to 
reopen a claim of service connection for psychiatric 
disability, to include schizophrenia.

The veteran is seeking to reopen previously denied claims of 
entitlement to service connection for a psychiatric disorder.  
He essentially contends that this disability manifested 
during his military service.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

During the pendency of this appeal, 38 C.F.R. § 3.156 was 
amended, and that the standard for finding new and material 
evidence was changed as a result.  66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 3.156(a) 
(2002)).  However, this change in the law is not applicable 
in this case, because the appellant's claim was not filed on 
or after Aug. 29, 2001, the effective date of the amendment.  
66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  Accordingly, 
the Board will proceed to determine whether new and material 
evidence has been submitted to reopen the appellant's claims 
for service connection in this matter without regard to the 
new version of 38 C.F.R. § 3.156(a).

In a June 1995 rating decision, the RO determined that new 
and material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for a psychiatric disorder.  Shortly thereafter, the RO 
received additional service medical records.  In a subsequent 
October 1995 rating decision, the RO denied entitlement to 
service connection for a psychiatric disability.  Because the 
veteran did not express disagreement with either of these 
rating decisions within one year of receiving notification, 
the Board finds that they became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

Since filing to reopen this claim in October 1999, the 
veteran has submitted a number of new documents, including a 
May 2005 statement from a licensed social worker and 
psychotherapist.  In this statement, the social worker noted 
that the fear that the veteran felt in service due to 
reported experiences of being threatened, beaten, shot, and 
court-martialed, led to an exacerbation of his psychiatric 
disabilities, to include schizophrenia.

In the November 2005 decision, the Board determined that this 
statement did not constitute new and material evidence to 
reopen the veteran's claim.  Specifically, the Board found 
that this statement reflected the author's recitation of the 
veteran's complaints based solely on the veteran's 
statements, and did not rest on any independent review of the 
veteran's documented medical history.  For this reason, the 
Board concluded that the statement was not material evidence 
sufficient to reopen the claim.

However, in the joint motion for remand, which was submitted 
to the Court in June 2006, the parties determined that the 
Board's findings with respect to the May 2005 statement 
appeared to constitute an impermissible weighing of the 
evidence prior to reopening.  See Fortuck v. Principi, 17 
Vet. App. 173 (2003); see also Justus v. Principi, 3 Vet. 
App. 510 (1992) (finding that, in any determination as to 
whether a claim should be reopened, the credibility of the 
newly submitted evidence must be presumed).  Consequently, 
the parties asserted that a remand of the issue was 
warranted, and the Court granted this motion in the July 2006 
Order.

In light of the findings contained in the joint motion, which 
were adopted by Order of the Court, the Board must conclude 
that the May 2005 statement from the social worker is 
presumed constitutes new and material evidence to reopen the 
veteran's claim.  In essence, the Board must find that the 
statement bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant; and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  

Therefore, the claim of entitlement to service connection for 
a psychiatric disability, to include schizophrenia, is 
reopened.  To this extent only, the benefit sought on appeal 
is granted.

Having reopened the veteran's claim, the Board believes that 
further evidentiary development is warranted.  This matter 
will be discussed in greater detail in the REMAND portion of 
this decision.




ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a psychiatric disability, to 
include schizophrenia, the appeal to this extent is allowed, 
subject to further action as discussed herein below.


REMAND

As noted above, the veteran is seeking service connection for 
a psychiatric disability, to include schizophrenia.  The 
record reflects that the veteran also perfected a separate 
appeal as to a claim of entitlement to service connection for 
PTSD.  The veteran contends that he has PTSD as a result of 
racially-motivated physical and emotional abuse that he 
suffered during the military.  The claim of entitlement to 
service connection for PTSD was also denied by the Board in 
the November 2005 decision. 

In the subsequent joint motion for remand, the parties found 
that the Board had erred by failing to consider the Court's 
holding in Patton v. West, 12 Vet. App. 272 (1999).  There, 
the Court held that special consideration must be given to 
claims for PTSD based on personal assault.  In particular, 
the Court held that the provisions in M21-1, Part III, 
5.14(c), which address PTSD claims based on personal assault, 
are substantive rules that are the equivalent of VA 
regulations and must be considered.  See also YR v. West, 11 
Vet. App. 393, 398-99 (1998).

It was also noted that, pursuant to 38 C.F.R. § 3.304(f)(3), 
VA will not deny a PTSD claim based on an in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service medical records 
or evidence of behavioral changes may constitute credible 
supporting evidence of the stressor, and allowing the 
claimant the opportunity to provide this type of evidence.  

In light of the concerns raised in the joint motion, the 
Board finds that a remand of this issue is warranted to 
ensure that the veteran has received appropriate notice as to 
how to verify a claim of personal assault, in accordance with 
38 C.F.R. § 3.304(f)(3) and Patton.

Furthermore, following any additional development undertaken 
as a consequence of that notice, the Board finds that the 
veteran should undergo another VA psychiatric examination to 
clarify the nature and etiology of his psychiatric 
disability, to include a determination as to whether any 
current disability is etiologically related to his military 
service.

The veteran is also seeking service connection for arthritis 
of the low back and left knee, which he contends developed as 
a result of injuries sustained in an automobile accident in 
service.  With respect to the claimed left knee disorder, the 
joint motion indicates that the evidence of record may be 
sufficient to warrant a medical examination or opinion 
regarding the etiology of the knee disorder, and that the 
Board should discuss whether such an examination or opinion 
should be obtained.

With respect to the claimed low back disability, the joint 
motion referred the Board's finding that a favorable March 
2001 opinion of a VA examiner lacked probative value because 
that examiner did not have access to the complete record, and 
his opinion was based solely on the statements of the 
veteran.  The parties found that, to the extent the Board 
found this opinion to be inadequate, the Board should have 
returned the report to the VA examiner for clarification.

The parties further found that the medical opinion relied 
upon by the Board in denying the claim, contained in a March 
2005 report of examination, was ambiguous.  Specifically, the 
parties found that it was unclear whether the examiner's 
conclusion that the veteran had no evidence of a fracture of 
the L1 transverse process and no pathology involving the L1 
vertebra was made in reference to the etiology of veteran's 
low back arthritis.

In light of the concerns expressed in the joint motion, the 
Board finds that the AMC should attempt to obtain 
clarification from VA physician who examined the veteran in 
March 2001, and ensure that the physician is provided the 
veteran's claims folder for review.  In addition, the AMC 
should arrange for the veteran to undergo another VA 
examination to clarify the etiology of the low back 
arthritis.  Similarly, the AMC should also arrange for the VA 
examination to include an opinion on the etiology of the 
claimed left knee arthritis.

The veteran is also seeking entitlement to a TDIU.  As noted 
in the joint motion, the claim for a TDIU is inextricably 
intertwined with the veteran's claims for service connection, 
because adjudication of the later claims may affect the 
merits and outcome of the claim for TDIU.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991). Thus, the veteran's 
claims of entitlement to service connection must be fully 
adjudicated and developed by the AMC before the Board can 
render a final decision regarding his claim for a TDIU.

While this case is in remand status, the AMC should ensure 
that the veteran receives another VCAA notice letter, which 
must include notice as to the disability rating effective 
date elements of his claims.  See Dingess/Hartman, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to the claims on 
appeal.  With any necessary authorization 
from the veteran, the AMC should attempt 
to obtain and associate with the claims 
file any medical records identified by 
him which have not been secured 
previously.

2.  The AMC must send a another VCAA 
notice letter to the veteran that 
includes an explanation as to the 
information or evidence needed to 
establish entitlement to service 
connection, as well the disability rating 
and an effective date for such a rating, 
were the benefit to be awarded, as 
outlined by the Court in Dingess/Hartman, 
supra.

3.  The AMC should undertake further 
development of the veteran's claim for 
service connection for PTSD, in 
accordance with those special alternative 
evidentiary development procedures 
associated with personal assault claims 
as noted in 38 C.F.R. § 3.304(f)(3) 
(2005) and the VA Adjudication Procedures 
Manual (M21-1), Part III, paragraph 
5.14(d).  In this respect, a request 
should be made to the veteran, with a 
copy to his representative, that he 
provide as much detail as possible 
regarding the claimed physical assaults, 
and any other mental or physical abuse he 
suffered during his active military 
service, to include any other evidence 
corroborating the incidents.  The veteran 
should also be to provide any additional 
details as to any other reported in-
service stressful incidents, such as 
dates, places, unit of assignment at the 
time of the events, description of 
events, and if appropriate, names and any 
other identifying information concerning 
any of the individuals involved in the 
events.

4.  With any additional information 
provided by the veteran, the AMC must 
prepare a summary of the veteran's 
alleged in-service stressors, to include 
any specific in-service assault described 
by the veteran.  If it is determined that 
the veteran has provided sufficient 
detail so as to attempt verification, 
that summary, a copy of the veteran's DD 
Forms 214 and other service personnel 
records should be sent to the U.S. Army 
and Joint Services Records Research 
Center (JSRRC), which should be asked to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors.

5.  Once a response has been received 
from the JSRRC, the AMC must determine 
whether there is credible supporting 
evidence that any service stressor 
event(s) claimed by the veteran actually 
occurred during service has been 
received.

6.  Regardless of the outcome of the 
aforementioned development, the AMC must 
arrange for a VA psychiatric examination.  
All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or definitively ruled out.  
If PTSD is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.  As to 
any other psychiatric disorder(s) 
identified, the examiner should offer an 
opinion as to whether it is at least as 
likely as not related to the veteran's 
military service.  The rationale for all 
opinions expressed should be explained.  
The claims file, including a copy of this 
REMAND, must be made available to the 
psychiatrist for proper review of the 
medical history.

7.  The AMC should determine whether the 
physician who conducted the veteran's 
March 2001 VA spine examination is 
available to provide clarification of his 
earlier opinion.  If so, the AMC should 
arrange for the VA physician to review 
the claims folder, and offer an opinion 
as to whether the veteran's arthritis of 
the low back is at least as likely as not 
related to his military service.  If that 
physician is no longer employed with VA, 
or is otherwise found to be unavailable, 
that fact should be clearly documented in 
the claims folder.

8.  The AMC should make arrangements for 
the veteran to be afforded a new VA 
examination to determine the nature and 
etiology of his claimed arthritis of the 
low back and left knee.  The claims 
folder should be provided to the examiner 
for review.  Any diagnostic tests and 
studies deemed necessary by the examiner 
should be conducted.  The examiner should 
conduct a thorough examination of the 
veteran's low back and left knee, and 
provide a diagnosis of any pathology 
found.  In addition, the examiner should 
comment on whether, it is at least as 
likely as not that the arthritis of the 
low back is related to the veteran's 
military service.  Furthermore, the 
examiner should comment on whether the 
veteran's arthritis of the left knee, 
status post left knee replacement, is 
related to his military service.  The 
examiner should specifically comment on 
the impact, if any, of any intercurrent 
injuries sustained following the 
veteran's discharge from service.

9.  Once the above-requested development 
has been completed, the claims must be 
readjudicated.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with a 
Supplemental Statement of the Case and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


